DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim(s) 2-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-4, and 6 of U.S. Patent No. 11,048,772 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 2-21 of the current application directly matches to the elements of Claim(s) 1, 3-4, 6 of U.S. Patent No. 11,048,772.  
3.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of U.S. Patent No. 11,048,772. 
Instant Application 17/226,906
Patent No. 11,048,772
2.     A method including: 
1. A system including: 
 storing, by a computing device, a snapshot message in a first buffer, wherein the snapshot message 


wherein the first snapshot message is organized into a plurality of data levels, wherein each data level corresponds to a level of detail of the state of the data source at the first time, wherein each data level is associated with a first value based on the state of the data source at the first time; wherein the computing device is configured to send the first snapshot message to a first recipient device; 
 sending, by the computing device, a second snapshot message from the first buffer using the stored snapshot message to a second recipient device;.

wherein the computing device is configured to generate a first deltasnap message representing a difference between the state of the data source at a second time and the state of the data source at the first time, wherein the first deltasnap message identifies (i) data levels of the plurality of data levels in the first snapshot message where the associated first value is different between the state of the data source at the second time and the state of the data source at the first time and (ii) the corresponding difference in the associated first value; wherein the computing device is configured to send the first deltasnap message to the first recipient device; 
storing, by the computer device, a deltasnap message in a second buffer, wherein the deltasnap message represents a difference between the state of the data source at a second time and the state of the data source at the first time; 
 wherein the computing device is configured to generate a second deltasnap message representing a difference between the state of the data source at a third time and the state of the data source at the first time, 
sending, by the computing device, a first deltasnap message from the second buffer using the stored deltasnap message to the first recipient device; and sending, by the computing device, a second deltasnap message from the second buffer using the stored deltasnap message to the second recipient device. 
 wherein the second deltasnap message identifies (i) data levels of the plurality of data levels in the first snapshot message where the associated first value is different between the state of the data source at the third time and the state of the data source at the first time and (ii) the corresponding difference in the associated first value; and wherein the computing device is configured to send 



4. (New) The method of claim 2, wherein the snapshot message is organized into a plurality of data levels, wherein the plurality of data levels includes a first data level and a second data level.  


5. (New) The method of claim 4, wherein the plurality of data levels are organized in descending order of interest.  

3.     The system of claim 1, wherein the plurality of data levels are organized in descending order of interest.
6. (New) The method of claim 4, wherein each data level of the plurality of data levels is associated with a plurality of values.  


7. (New) The method of claim 4, wherein the first snapshot message includes the first data level, wherein the second snapshot message includes the first data level and the second data level.  
 


8. (New) The method of claim 2, further including: generating, by the computing device, a first partition table into the first buffer, wherein the first partition table indicates a first partitionable location of the snapshot message and a second partitionable location of the snapshot message.  
 


9. (New) The method of claim 8, wherein the first snapshot message includes the snapshot message up to the first partitionable location, wherein the second snapshot message includes the snapshot 


10. (New) The method of claim 2, wherein the first snapshot message is based on a number of data levels requested by the first recipient device, wherein the second snapshot message is based on a number of data levels requested by the second recipient device.

11. (New) The method of claim 2, wherein the first snapshot message includes a larger portion of the snapshot message than the second snapshot message.

12. (New) The method of claim 2, wherein the first deltasnap message includes one or more actions instructing the first recipient device to modify the state represented by the first snapshot message to reflect the state of the data source at the second time, wherein the second deltasnap message includes one or more actions instructing the second recipient device to modify the state represented by the first snapshot message to reflect the state of the data source at the second time.  

4.     The system of claim 1, wherein the first deltasnap message is organized into the plurality of data levels, the first deltasnap message including one or more actions for each of the respective data levels, the actions instructing the first recipient device to modify the state represented by the respective data level of the first snapshot message to reflect the state of the data source at the second time.
13. (New) The method of claim 2, wherein the first deltasnap message is a first portion of the deltasnap message in the second buffer, wherein the second deltasnap message is a second portion of the deltasnap message in the second buffer.  


14. (New) The method of claim 2, wherein the snapshot message is organized into a plurality of data levels, wherein the first deltasnap message includes one or more actions for each of the respective data levels instructing the first recipient device to modify the state represented by the respective data level of the first snapshot message to reflect the state of the data source at the second time, wherein the 
 




 
16. (New) The method of claim 2, further including: generating, by the computing device, a first partition table into the second buffer, wherein the first partition table indicates a first partitionable location of the deltasnap message and a second partitionable location of the deltasnap message.  


17. (New) The method of claim 16, wherein the first deltasnap message includes the deltasnap message up to the first partitionable location, wherein the second deltasnap message includes the deltasnap message up to the second partitionable location.  


18. (New) The method of claim 2, wherein the first deltasnap message is based on a number of data levels requested by the first recipient device, wherein the second deltasnap message is based on a number of data levels requested by the second recipient device.  

 
19. (New) The method of claim 2, wherein the first deltasnap message includes a 

20. (New) The method of claim 2, wherein the data source represents a market for a tradeable object, wherein the first recipient device is a first electronic trading device, wherein the second recipient device is a second electronic trading device.  

6.     The system of claim 1, wherein the data source is a market for a tradeable object and the first recipient device is a first electronic trading device.
21. (New) The method of claim 20, wherein the computing device is a gateway in communication with the first electronic trading device and the second electronic trading device.
6.     The system of claim 1, wherein the data source is a market for a tradeable object and the first recipient device is a first electronic trading device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BROOKFIELD					(US 2016/0224995 A1)
This patent document disclosed and describes a system and method to provide a simulation on a trading. 
Genetski et al. 					(US 2013/0110693 A1)
The present invention relates to distribution of data, and particularly to recovery of streaming market data.
BLAKERS et al. 					(US 2014/0359036 A1)
The present application relates to the technical field of monitoring systems and in particular to tracking messages from multiple message sources.
Studnitzer et al. 					(US 2015/0127515 A1)
The disclosed embodiments relate to implementation of a trading system, which may also be referred to as a trading system architecture, having improved performance which further assures transactional determinism under increasing processing transaction loads while providing improved trading opportunities, fault tolerance, low 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457